Title: From James Madison to Edmund Randolph, 28 May 1782
From: Madison, James
To: Randolph, Edmund



Philadelphia, May 28, 1782.

The Secretary of War has just given notice to Congress, that the Department of Finance is unable to supply the essential means of opening the campaign. This shocks, rather than surprises, us. It will be one article in the communications of the deputies above mentioned, and adds force to the expediency of their mission.

The denial to Congress of the right of granting flags is singular indeed. May not the power of Congress to agree to a truce be contested on the same grounds? The former is a partial truce, and if the silence of the Confederation reserves it to the States, the same silence reserves the latter. Admitting that Congress had the right of granting flags, was it not exercised to the advantage of Virginia in procuring a vent to her staple, and stopping the exportation of her specie?
